616 S.E.2d 230 (2005)
359 N.C. 632
In the Matter of D.M.H., Jr., A Minor Child.
Appealed by Burke County Department of Social Services and Mary R. McKay, Attorney-Advocate for minor child.
No. 228P04.
Supreme Court of North Carolina.
June 30, 2005.
Stephen M. Schoeberle, for Burke Co. DSS.
*231 Mary R. McKay, Morganton, for D.H., minor child.
Susan J. Hall, Fayetteville, for Donald Milton Hopkins, Sr.
Rebekah W. Davis, for Michelle Stancil Riddle.

ORDER
Upon consideration of the petition filed on the 12th day of May 2004 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of June 2005."